Name: Commission Regulation (EC) No 2060/2002 of 20 November 2002 amending Regulation (EC) No 2019/94 as regards the licences required to import residues made from the manufacture of starch from maize from the United States of America
 Type: Regulation
 Subject Matter: marketing;  plant product;  deterioration of the environment;  trade;  America;  foodstuff
 Date Published: nan

 Avis juridique important|32002R2060Commission Regulation (EC) No 2060/2002 of 20 November 2002 amending Regulation (EC) No 2019/94 as regards the licences required to import residues made from the manufacture of starch from maize from the United States of America Official Journal L 317 , 21/11/2002 P. 0020 - 0021Commission Regulation (EC) No 2060/2002of 20 November 2002amending Regulation (EC) No 2019/94 as regards the licences required to import residues made from the manufacture of starch from maize from the United States of AmericaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 20 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 9(2) thereof,Whereas:(1) Commission Regulation (EC) No 2019/94 of 2 August 1994 on imports of residues from the manufacture of starch from maize from the United States of America(3), as amended by Regulation (EC) No 396/96(4), lays down special provisions to ensure that the imported product conforms with the agreed tariff definition. These provisions include a certificate issued by the United States wet milling industry.(2) The agency responsible for issuing this certificate has changed. The name and address on the certificate needs to be amended accordingly. It is also appropriate to add to the certificate a reference to its date of issue.(3) Provision must be made for a transitional period during which certificates issued before the date of entry into force of this Regulation can be used.(4) Regulation (EC) No 2019/94 must therefore be amended.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 2019/94, the model "Certificate of Conformity" is replaced by the model in the Annex to this Regulation.Article 2Certificates issued in accordance with Regulation (EC) No 2019/94 before the date of entry into force of this Regulation shall continue to be valid.This Regulation shall enter into force on the tenth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 203, 6.8.1994, p. 5.(4) OJ L 54, 5.3.1996, p. 22.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>PIC FILE= "L_2002317EN.002102.TIF">